                    Case 19-43029            Doc 1       Filed 10/07/19 Entered 10/07/19 14:17:13                              Desc Main         10/07/19 2:14PM
                                                           Document     Page 1 of 72
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MINNESOTA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Tiger Oak Media, Incorporated

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  900 South 3rd Street
                                  Minneapolis, MN 55415-1209
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Hennepin                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
                    Case 19-43029                Doc 1       Filed 10/07/19 Entered 10/07/19 14:17:13                             Desc Main         10/07/19 2:14PM

Debtor
                                                               Document     Page 2 of Case
                                                                                       72 number (if known)
          Tiger Oak Media, Incorporated
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-43029            Doc 1        Filed 10/07/19 Entered 10/07/19 14:17:13                                 Desc Main             10/07/19 2:14PM

Debtor
                                                            Document     Page 3 of Case
                                                                                    72 number (if known)
         Tiger Oak Media, Incorporated
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
                    Case 19-43029            Doc 1       Filed 10/07/19 Entered 10/07/19 14:17:13                                Desc Main          10/07/19 2:14PM

Debtor
                                                           Document     Page 4 of Case
                                                                                   72 number (if known)
          Tiger Oak Media, Incorporated
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 7, 2019
                                                  MM / DD / YYYY


                             X   /s/ Craig Bednar                                                        Craig Bednar
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ Steven B. Nosek                                                      Date October 7, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Steven B. Nosek 79960
                                 Printed name

                                 Steven B. Nosek, P.A.
                                 Firm name

                                 Attorney at Law
                                 2855 Anthony Lane S, #201
                                 St. Anthony, MN 55418
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     612-335-9171                  Email address      snosek@noseklawfirm.com

                                 79960 MN
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                      Case 19-43029                    Doc 1         Filed 10/07/19 Entered 10/07/19 14:17:13                                      Desc Main             10/07/19 2:14PM
                                                                       Document     Page 5 of 72

 Fill in this information to identify the case:
 Debtor name Tiger Oak Media, Incorporated
 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA                                                                                        Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Buehler, Beth - Inc                                                                    Disputed                                                                          $25,800.71
 Buehler
 Communications
 Inc.
 897 Zeligman
 Unit A
 Crested Butte, CO
 81224
 Carlson Print Group                                                                    Disputed                                                                          $55,813.27
 7490 Golden
 Triangle Drive
 Eden Prairie, MN
 55344
 Choice Financial                                                                                                   $850,000.00                        $0.00            $850,000.00
 Group
 Attn: Jeff Elden
 4501 23rd Avenue
 South
 Fargo, ND 58104
 Choice Financial                                                                                                   $562,000.00                        $0.00            $562,000.00
 Group
 Attn: Jeff Elden
 4501 23rd Avenue
 South
 Fargo, ND 58104
 City Catering                                                                          Disputed                                                                          $21,690.05
 Company
 509 Dexter Ave N
 Seattle, WA 98109
 Embassy Suites                                                                         Disputed                                                                          $34,485.16
 255 South King
 Street
 Seattle, WA 98104
 GO-Brickman Miken                                                                      Disputed                                                                          $76,862.50
 Owner LLC
 P O Box 31001-2653
 Pasadena, CA
 91110-2653

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-43029                    Doc 1         Filed 10/07/19 Entered 10/07/19 14:17:13                                      Desc Main             10/07/19 2:14PM
                                                                       Document     Page 6 of 72

 Debtor    Tiger Oak Media, Incorporated                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Hess Print Solutions                                                                   Disputed                                                                        $822,939.78
 3765 Sunnybrook
 Road
 Brimfield, OH 44240
 Integrated                                                                             Disputed                                                                          $18,297.00
 Consulting
 Services, LLC
 4917 West 93rd
 Street
 Bloomington, MN
 55437
 Kleinhuizen,                                                                           Disputed                                                                          $16,510.00
 Monique Elaine
 15840 Jeffrey
 Avenue N
 Hugo, MN 55038
 LSC                                                                                    Disputed                                                                        $260,727.65
 Communications
 Attn: Alec Swan
 4101 Winfield Road,
 2nd Floor
 Warrenville, IL
 60555
 Lurie LLP.                                                                             Disputed                                                                          $18,375.00
 PO Box 860465
 MInneapolis, MN
 55486-0465
 Northwest Harvest                                                                      Disputed                                                                          $17,000.00
 ATTN: Events
 Dept. - Madelyne
 Godley
 PO Box 12272
 Seattle, WA 98102
 PSAV                                                                                   Disputed                                                                          $47,917.35
 c/o Fairmont
 Olympic Hotel
 411 University
 Street
 Seattle, WA 98101
 Quad/Graphics                                                                          Disputed                                                                          $92,103.31
 Printing Corp
 Attn: Jenny
 Selke-Credit Dept
 N61 W23044 Harry's
 Way
 Sussex, WI 53089
 Savor...McCaw Hall                                                                     Disputed                                                                          $23,167.79
 305 Harrison Street
 Seattle, WA 98109




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-43029                    Doc 1         Filed 10/07/19 Entered 10/07/19 14:17:13                                      Desc Main             10/07/19 2:14PM
                                                                       Document     Page 7 of 72

 Debtor    Tiger Oak Media, Incorporated                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 THE LAW OFFICES                                                                        Disputed                                                                          $24,006.00
 OF ALEX W.
 CRAIGIE
 12100 Wilshire
 Boulevard
 Suite 800
 Los Angeles, CA
 90025
 US Postal                                                                              Disputed                                                                          $27,000.00
 Service-Generic
 Attn: Postmaster
 350 Central Avenue
 Long Prairie, MN
 56347
 Veritae Group, LLC                                                                     Disputed                                                                          $19,547.50
 1650 West End Blvd
 Suite 100
 St. Louis Park, MN
 55416
 Washington Dept of                                                                     Disputed                                                                          $18,214.68
 Revenue
 PO Box 47464
 Olympia, WA
 98504-7464




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                              Document     Page 8 of 72

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      10,000 FT.
                      ATTN: NATALIE RHODE
                      619 WESTERN AVE, #500
                      SEATTLE WA 98109



                      7 ARTIST MANAGEMENT
                      1890 E DESERT PALMS DRIVE
                      1890 E DESERT PALMS DRIVE
                      PALMS SPRING CA 92262



                      AARON TEKULVE
                      2452 ALKI AVENUE SW
                      APT 301
                      SEATTLE WA 98116



                      ACCESS LIFTS, INC
                      1800 CLIFF ROAD E
                      SUITE 11
                      BURNSVILLE MN 55337



                      ACCUSTAT SPORTS TIMING, INC
                      8748 NE GLISAN STREET
                      PORTLAND OR 97220



                      ACT 3 CATERING - 1
                      15665 NELSON PLACE
                      TUKWILA WA 98188-5505



                      ALABASTRO, ALAN
                      DBA ALABASTRO PHOTOGRAPHY
                      3518 FREMONT AVE N #197
                      SEATTLE WA 98103



                      ALANTECH RESELLERS INC
                      455 ATWATER CT
                      SUITE A
                      BUFOR GA 30518
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                          Document     Page 9 of 72


                  ALFRED CATERING
                  3524 TREE SWALLOW WAY
                  PFLUGERVILLE TX 78660



                  ALL WATER SEAFOOD
                  ATTN: PARVANEH MILLER
                  1000 FIRST AVENUE
                  SEATTLE WA 98104



                  ALLIANCE RENTAL SOLUTIONS, INC.
                  26031 CHARING CROSS ROAD
                  VALENCIA CA 91355



                  ALMSTED, HAILEY
                  9201 DARTFORD ROAD
                  WOODBURY MN 55125



                  AMUNDSON, DAN
                  1932 ORCHARD DRIVE
                  WOODBURY MN 55125



                  ANDERSON, ASHLEY
                  4420 SW 99TH AVE
                  #2
                  BEVERTON OR 97005



                  ANGEL'S JUNK REMOVAL
                  4547 8TH AVE. NE
                  SUITE 103
                  SEATTLE WA 98105



                  APFEL, AMELIA
                  520 N 45TH STREEET
                  APT. D
                  SEATTLE WA 98103



                  ARAMAKI, CONNIE
                  1539 S ANGELINE STREET
                  SEATTLE WA 98108
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 10 of 72


                  AREMAN, SAMANTHA
                  3015 J STREET
                  LINCOLN NE 68510



                  ARGINTEANU, JUDY
                  4031 CHUTCHFIELD STREET
                  RICHMOND VA 23225



                  ARNAN, JULIE
                  6130 111TH PLACE NE
                  KIRKLAND WA 98033



                  ARONSON, CARLY
                  13168 DRUMCLIFFE PATH
                  ROSEMOUNT MN 55068



                  ARROWHEAD PROMOTION & FULLMENT CO., INC
                  1105 SE 8TH STREET
                  GRAND RAPIDS MN 55744



                  ASHLEY CAMPER
                  2411 HABERSHAM STREET
                  SAVANNAH GA 31401



                  AVENNIA
                  18808 142ND AVE NE
                  SUITE 2B
                  WOODINVILLE WA 98072



                  BADZIN, NINA
                  6656 PARKWOOD
                  MINNEAPOLIS MN 55436



                  BAKER, KARIN E.
                  1842 N. EDGEMONT STREET
                  APT. 6
                  LOS ANGELES CA 90027
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 11 of 72


                  BAKER, M. SHARON, INC
                  PO BOX 17
                  WATERPORT NY 14571



                  BANKS, K.J.
                  30 FREMONT AVE
                  MOORPARK CA 93021



                  BARATY, NAVID
                  229 QUEEN ANNE AVE NORTH
                  #605
                  SEATTLE WA 98109



                  BARNARD, AMY
                  2417 34TH STREET
                  #14
                  SANTA MONICA CA 90405



                  BARNETT, ERICA
                  2305 S. NORMAN STREET
                  APT. 3
                  SEATTLE WA 98144



                  BARTLEY, MEGAN
                  811 26TH AVENUE EAST
                  SEATTLE WA 98112



                  BECK, LENA
                  1327 13TH AVE. S.
                  SEATTLE WA 98104



                  BECKLEY, BARBARA
                  300 SO ALMANSOR STREET
                  ALHAMBRA CA 91801



                  BEDINGFIELD, DANA H.
                  1396 OSCEOLA AVENUE
                  ST. PAUL MN 55105
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 12 of 72


                  BELL HARBOR INT'L CONF CENTER - CORP
                  CONFERENCE CENTER
                  2211 ALASKAN WAY
                  SEATTLE WA 98121



                  BENJAMIN BENSHNEIDER PHOTOGRAPHY
                  4707 RAPTOR LANE
                  BELLINGHAM WA 98229



                  BERGEN, TERESA
                  3552 SE WASHINGTON STREET
                  PORTLAND OR 97214



                  BERGER, KNUTE
                  2517 42ND AVENUE EAST
                  APT # 162
                  SEATTLE WA 98112



                  BIELENBERG, JULIE
                  701 BIRCH
                  DENVER CO 80220



                  BILLOROU, MARIA
                  33009 NE 78TH STREET
                  CARNATION WA 98014



                  BISHOP, COLIN
                  2440 ALKI AVE SW
                  #303
                  SEATTLE WA 98116



                  BISHOP, ELLEN
                  P O BOX 352
                  JOSEPH OR 97846



                  BISHOP, JESSIE
                  12841 WOODBRIDGE STREET
                  UNIT 5
                  STUDIO CITY CA 91604
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 13 of 72


                  BIZXCHANGE
                  155 108TH AVE. NE
                  SUITE 350
                  BELLEVUE WA 98004



                  BLANTON MUSEUM OF ART
                  200 E. MARTIN LUTHER KING BLVD.
                  D 1303
                  AUSTIN TX 78701



                  BLOCK 41
                  PO BOX 249
                  MEDINA WA 98039



                  BLUE CROSS BLUE SHIELD OF MN
                  PO BOX 64560
                  ST. PAUL MN 55164-0369



                  BLUE OX MPLS
                  535 15TH AVE SOUTH
                  HOPKINS MN 55343



                  BORCHERT, GAVIN
                  101 W OLYMPIC PLACE
                  APT. #113
                  SEATTLE WA 98119



                  BOWKER, KIMBERLY
                  PO BOX 4014
                  SUNRIVER OR 97707



                  BOYS AND GIRLS CLUBS OF KING COUNTY
                  ATTN: CONSTANCE EUERIA
                  603 STEWART STREET, #300
                  SEATTLE WA 98101



                  BRADLEY, SUSANNAH
                  6516 17TH AVE NW
                  SEATTLE WA 98117
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 14 of 72


                  BRATLAND, MEGAN
                  10389 DORSET LANE
                  WOODBURY MN 55129



                  BRETZEL, EMILY-EE
                  10927 114TH STREET N
                  GRANT MN 55082



                  BROOKS, KIMBERLY ALLISON
                  4605 HIGHLAND DRIVE
                  BELLEVUE WA 98006



                  BROWN AGENCY
                  100 CONGRESS AVE
                  #2000
                  AUSTIN TX 78701



                  BROWN, ERIKA
                  12558 2ND AVENUE NW
                  SEATTLE WA 98177



                  BUEHLER, BETH - INC
                  BUEHLER COMMUNICATIONS INC.
                  897 ZELIGMAN
                  UNIT A
                  CRESTED BUTTE CO 81224



                  BULAY, CATHERINE JOYCE
                  PO BOX 2449
                  WALLA WALLA WA 99362



                  BURGESS, ABBIE
                  6445 ELMWOOD DRIVE
                  LORETTO MN 55357



                  BURNAP, LARA
                  11821 SUNSHINE TERRACE
                  STUDIO CITY CA 91604
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 15 of 72


                  BUTLER VALET INC
                  ATTN: STUART BUTLER
                  PO BOX 77793
                  SEATTLE WA 98177



                  BUTLER, ADRIAN
                  867 JOSLIN SE
                  GRAND RAPIDS MI 49507



                  BUTTERCREAM, LLC
                  682 TRANSFER ROAD
                  ST. PAUL MN 55114



                  CAFFREY, JANE
                  611 S JEFFERSON STREET
                  #705
                  ROANOKE VA 24011



                  CAIN, SHEILA
                  728 N 66TH STREET
                  SEATTLE WA 98103



                  CALAMUSA, KATE
                  11832 61ST AVE SE
                  SNOHOMISH WA 98296



                  CALLAGHAN, MARCIA
                  81 E. STONE AVENUE
                  LAKE FOREST IL 60045



                  CALLEN, ELIZABETH
                  3140 10TH AVENUE SOUTH
                  APT. 2
                  MINNEAPOLIS MN 55407



                  CAMDEN, DARCY
                  16505 MEREIDIAN AVE NORTH
                  SHORELINE WA 98133
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 16 of 72


                  CAMPAGNO, NATALIE
                  2143 N NORTHLAKE WAY
                  #53
                  SEATTLE WA 98103



                  CAPITAL CRUISES
                  9104 SPRING LAKE DRIVE
                  AUSTIN TX 78750



                  CARDO, LAURA
                  4824 CRANER AVENUE
                  APT. 104
                  N HOLLYWOOD CA 91601



                  CARLSON PRINT GROUP
                  7490 GOLDEN TRIANGLE DRIVE
                  EDEN PRAIRIE MN 55344



                  CARLSON, JULIE
                  2149 GREENVIEW DRIVE
                  NEW BRIGHTON MN 55122



                  CARRIE MASHANEY
                  1508 MELROSE AVENUE
                  SEATTLE WA 98122



                  CAUGHRON, ERIN
                  5241 LINCOLN DRIVE
                  APT. 117
                  EDINA MN 55436



                  CAVANAUGH, DANA (OELFKE)
                  3429 TEXAS AVE S
                  ST LOUIS PARK MN 55426



                  CEDAR PARK FLORIST
                  600 S. BELL AVENUE
                  SUITE 14
                  CEDAR PARK TX 78613
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 17 of 72


                  CELESTINE AGENCY
                  ATTN: ANGELIKA SCHUBER
                  7250 MELROSE AVE, STE 6
                  LOS ANGELES CA 90046



                  CENTONI, DANIELLE M.
                  1824 NE 37TH AVENUE
                  PORTLAND OR 97212



                  CERTIFIED FOLDER DISPLAY SERVICE, INC
                  1121 JOSHUA WAY
                  VISTA CA 92081



                  CHADWICK FC, INC
                  10510 196TH STREET SE
                  SNOHOMICH WA 98296



                  CHESNAKOVA, POLINA
                  625 COMSTOCK STREET
                  SEATTLE WA 98109



                  CHOICE FINANCIAL GROUP
                  ATTN: JEFF ELDEN
                  4501 23RD AVENUE SOUTH
                  FARGO ND 58104



                  CHRIS HYNES PHOTOGRAPHY LLC
                  931 E. MAIN STREET
                  SUITE 3
                  MADISON WI 53703



                  CHRISTIANSON, ELISE
                  130 PARK LANE
                  HOPKINS MN 55343
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 18 of 72


                  CHRISTIN ROSE PRODUCTION, INC
                  ATTN: RIV & ROSE
                  752 12TH STREET
                  APT. A
                  MANHATTAN BEACH CA 90266



                  CIMARRON HILLS
                  200 CIMARRON HILLSTRAIL W
                  GEORGETOWN TX 78628



                  CIRCULATION VERIFICATION COUNCIL
                  338 S KIRKWOOD ROAD
                  SUITE 102
                  ST LOUIS MO 63122



                  CITY CATERING COMPANY
                  509 DEXTER AVE N
                  SEATTLE WA 98109



                  CITY OF SEATTLE
                  ATTN: TREASURY DEPARTMENT
                  P O BOX 94626
                  SEATTLE WA 98124



                  CITY OF SEATTLE
                  ATTN: ADMISSION TAX
                  PO BOX 34214
                  SEATTLE WA 98124-4214



                  CLARKE, BELINDA LICHTY
                  1720 CLEVELAND ST
                  EVANSTON IL 60202



                  COLE, BROOKE
                  23811 132ND AVE SE
                  #W1
                  KENT WA 98042
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 19 of 72


                  COLONIAL LIFE
                  P.O. BOX 1365
                  COLUMBIA SC 29202-1365



                  COMCAST
                  P O BOX 37601
                  PHILADELPHIA PA 19101



                  CONTRIX
                  110 E 42ND STREET
                  SUITE 1311
                  NEW YORK NY 10017



                  COOK, ALLISON
                  2222 SW SPRING GARDEN STREET
                  #401
                  PORTLAND OR 97219



                  COOK, LANGDON
                  5015 52ND AVE. S
                  SEATTLE WA 98118



                  COOKE, SARA
                  200 NATHAN LANE N
                  #266
                  PLYMOUTH MN 55441



                  COUGHLIN, JENNIFER PERSONS
                  1018 NE MADRONA STREET
                  PORTLAND OR 97211



                  COUNTY LINE
                  512 E. RIVERSIDE DRIVE
                  #200
                  AUSTIN TX 78704



                  CRABTREE, CHERYL
                  P O BOX 91639
                  SANTA BARBARA CA 93190
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 20 of 72


                  CRANE, MCEWEN JOYCE
                  1303 SANDPLUM LANE
                  WICHITA KS 67212



                  CREATIVE ICE CARVINGS, INC
                  19428 66TH AVE SOUTH
                  Q105
                  KENT WA 98032



                  CREATIVE RESOURCES
                  1208 5TH STREET SOUTH
                  HOPKINS MN 55343



                  CROSSTOWN SIGNS
                  16307 ABERDEEN ST NE
                  HAM LAKE MN 55304



                  CROWE, BRIANNA
                  16332 SW ESTUARY DRIVE
                  #102
                  BEAVERTON OR 97006



                  CSUBS
                  155 CHESTNUT RIDGE ROAD
                  MONTVALE NJ 07645



                  CULTURE FOUNDRY, LLC
                  600 N 36TH STREET
                  SUITE 200
                  SEATTLE WA 98103



                  CUNNINGHAM, JENNIFER
                  216 CROCKETT STREET
                  SEATTLE WA 98109



                  CWC SOFTWARE, INC
                  PO BOX 707
                  BRIDGEWATER MA 02324
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 21 of 72


                  CYSTIC FIBROSIS FOUNDATION USA
                  4550 MONTGOMERY AVE
                  SUITE 1100N
                  BETHESDA MD 20814



                  DAN STEWART PHOTOGRAPHY
                  1311 WOODMERE AVE
                  TRAVERSE CITY MI 49686



                  DANNER & SOLI EVENT RENTALS
                  2315 PRINGLE ROAD SE
                  SUITE G
                  SALEM OR 97302



                  DAVID BOYD
                  6218 SOUTH 237TH STREET
                  SUITE 5302
                  KENT WA 98032



                  DAVILA, FLORANGELA
                  9847 63RD AVENUE S
                  SEATTLE WA 98118



                  DAVIS, GRACE ROSE
                  1728 SW BARTON ST
                  SEATTLE WA 98106



                  DECHAMBRE, JORDAN
                  102 N WATER STREET
                  #412
                  MILWAUKEE WI 53202



                  DEETZ, JASON
                  3100 AIRPORT WAY S
                  BOX 19
                  SEATTLE WA 98134
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 22 of 72


                  DENSON, CHRISTIE
                  9409 SUMMERLIN ROAD
                  WOODBURY MN 55129



                  DEPALMA, NANCY
                  2 VOORHEES COURT
                  PENNINGTON NJ 08534



                  DESIGN PRESS, INC
                  2447 UNIVERSITY AVE W
                  ST PAUL MN 55114



                  DIAZ, AVA
                  2043 ASHLAND AVENUE
                  ST PAUL MN 55104



                  DIGGINS, ARTHUR
                  220 OLIVE STREET W
                  STILLWATER MN 55082



                  DILLON, MORGAN
                  2200 78TH AVE NE
                  MEDINA WA 98039



                  DIRECT COMPANIES LLC
                  4072 PRAIRIE RIDGE ROAD
                  EAGAN MN 55123



                  DOHERTY, KELLIE
                  11047 KATLIAN DRIVE
                  EAGLE RIVER AK 99577-8124



                  DONIKIAN, LINDSAY
                  9308 42ND AVE NE
                  SEATTLE WA 98115
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 23 of 72


                  DOUGLAS, JIM
                  24010 SMITHTOWN ROAD
                  SHOREWOOD MN 55331



                  DOVE, LAURIE L.
                  226 W. MAIN STREET
                  SUITE 6
                  VALLEY CENTER KS 67147-9998



                  DOW, DELAINEY
                  3458 GOODYEAR STREET
                  CASTLE ROCK CO 80109



                  DREGNI, ERIC
                  3425 35TH AVE SOUTH
                  MINNEAPOLIS MN 55406



                  DRYDEN, EMILY
                  920 S OAK PARK STREET
                  VISALIA CA 93277



                  EBERHARD, TONYA
                  4320 TRENTON LANE NW
                  ROCHESTER MN 55901



                  EBERHARDT, ADAM
                  550 E 15TH AVE
                  #304
                  EUGENE OR 97401



                  EBSCO SUBSCRIPTION SERVICES , INC.
                  PUBLISHER SERVICES DEPT.
                  PO BOX 1943
                  BIRMINGHAM AL 35201



                  ECKFELDT, BRIAN
                  2222 NE 92ND STREET
                  #414
                  SEATTLE WA 98115-3379
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 24 of 72


                  ECOLAB INC.
                  PEST ELIMINATION DIVISION
                  26252 NETWORK PLACE
                  CHICAGO IL 60673-1262



                  ECOTRUST
                  721 NW NINTH AVE.
                  SUITE 200
                  PORTLAND OR 97209



                  EHALT-BOVE, NATALIE
                  16409 HILLTOP TERRACE
                  MINNETONKA MN 55345



                  EIKE, NANCY
                  10254 GRAND OAKS TRAIL
                  WOODBURY MN 55129



                  ELIZA PAGE
                  229 W. 2ND STREET
                  AUSTIN TX 78701



                  ELLERD BAY, CODY
                  1215 S. 129TH STREET
                  BURIEN WA 98168



                  EMBASSY SUITES
                  255 SOUTH KING STREET
                  SEATTLE WA 98104



                  EMERSON, DAN
                  4615 HARRIET AVE
                  MINNEAPOLIS MN 55419



                  ENGLE, ANGELA
                  2815 MAGNOLIA STREET
                  NEW ORLEANS LA 70115
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 25 of 72


                  EYMAN, KALIE
                  42 GROVE STREET
                  APT 2B
                  BOSTON MA 02114



                  FACETIME BUSINESS RESOURCES
                  32 32ND AVENUE S
                  ST. CLOUD MN 56301



                  FEDERAL EXPRESS
                  PO BOX 94515
                  PALATINE IL 60094-4515



                  FEIG, EMILY
                  13331 E. SCOUT REST ROAD
                  TUSCON AZ 85749



                  FICKES, ANDREW
                  4720 S. PINE STREET
                  APT 210
                  TACOMA WA 98409



                  FIELDWORK NETWORK
                  111 EAST WACKER DRIVE
                  SUITE 220
                  CHICAGO IL 60601



                  FIREFLY FARM
                  13633 FM 2325
                  WIMBERLEY TX 78676



                  FIRST DATA MERCHANT SVC
                  P O BOX 17548
                  DENVER CO 80217



                  FLAA, RUTHIE
                  3090 HAZELWOOD STREET
                  APT. 312
                  MAPLEWOOD MN 55109
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 26 of 72


                  FLORA FETISH
                  13033 POND SPRINGS RD
                  SUITES 104-106
                  AUSTIN TX 78729



                  FOREMAN, JUDY
                  2102 SUMMERLAND HEIGHTS LANE
                  SANTA BARBARA CA 93108



                  FOX, HANNAH
                  2882 HUMBOLT AVE S
                  APT 206
                  MINNEAPOLIS MN 55408



                  FRAN COLLIN
                  5382 SANTA ROSE LANE
                  CARPINTERIA CA 93013



                  FREDRIKSON & BYRON
                  P.O. BOX 1484
                  MINNEAPOLIS MN 55480



                  FREEMARK, KATIE
                  7520 ORCHID LANE NO
                  MAPLE GROVE MN 55311



                  FRIEDMAN, ELAINA
                  130 WEST FLORENTIA STREET
                  SEATTLE WA 98119



                  FROM THE HIP PHOTO LLC
                  2501 DALLAS STREET
                  SUITE 272
                  AURORA CO 80010



                  FRONTIER
                  P O BOX 20550
                  ROCHESTER NY 14602
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 27 of 72


                  FULLWOOD, JANET
                  6470 SURFSIDE WAY
                  SACRAMENTO CA 95831



                  GABRIELA URDA PHOTOGRAPHY
                  840 CAPE AVE
                  CAPE MAY NJ 08204



                  GALDONES PHOTOGRAPHY LLC
                  3641 N ASHLAND AVE
                  #4
                  CHICAGO IL 60613



                  GALUSH, MARGARET
                  36W867 RED GATE COURT
                  ST. CHARLES IL 60175



                  GARBINSKI, RON
                  WATERLOO GROUP
                  2865 WATERLOO DRIVE
                  TROY MI 48084



                  GARDEN GROVE WEDDING & EVENTS VENUE
                  9770 FM 967
                  BUDA TX 78610



                  GAREY HOUSE
                  1101 N. COLLEGE STREET
                  GEORGETOWN TX 78626



                  GARRETT HAZELWOOD
                  2330 CHAPALA STREET
                  SANTA BARBARA CA 93105



                  GARRIGAN, MELISSA
                  1910 NORTH JAMESON LN
                  SANTA BARBARA CA 93108
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 28 of 72


                  GAUGHAN, ASHLEY
                  972 DAYTON AVENUE
                  ST. PAUL MN 55104



                  GAYNOR, KERRY
                  3720 10TH AVENUE SOUTH
                  MINNEAPOLIS MN 55407



                  GEFROH, ANNA NGUYEN
                  12700 31ST AVE N
                  PLYMOUTH MN 55441



                  GELVICK, ZOE
                  6016 CLINTON AVE SOUTH
                  MINNEAPOLIS MN 55419



                  GEORGE BARBERIS, INC
                  1628 SW 32ND PL
                  PORTLAND OR 97214



                  GEORGETOWN CHAMBER OF COMMERCE
                  ATTN: REBECCA HUGGINS
                  1 CHAMBER WAY
                  GEORGETOWN TX 78626



                  GEYER WEDDING AND EVENT RENTALS
                  1816 ST GERMAIN STREET
                  ST CLOUD MN 56301



                  GO-BRICKMAN MIKEN OWNER LLC
                  P O BOX 31001-2653
                  PASADENA CA 91110-2653



                  GOLDEN, HALLIE
                  4308 MERIDIAN AVENUE N
                  SEATTLE WA 98103
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 29 of 72


                  GOLDSTEIN, JULIA
                  10717 179TH COURT NE
                  SEATTLE WA 98052



                  GOOGLE INC
                  DEPT 33654
                  PO BOX 39000
                  SAN FRANCISCO CA 94139



                  GORDON, CHASON
                  132 30TH AVE
                  #3
                  SEATTLE WA 98122



                  GORDON, ROGER
                  805 APPLEGROVE ST NW
                  #509
                  NORTH CANTON OH 44720



                  GRAHAM, CHUCK
                  P O BOX 970
                  CARPINTERIA CA 93014



                  GRAND EVENT
                  22029 23RD DRIVE
                  SUITE 105
                  BOTHELL WA 98021



                  GRANEY, ERIN
                  3815 24TH AVE. S.
                  MINNEAPOLIS MN 55406



                  GRAPHIC TRAFFIC
                  622 OLIVE STREET
                  SANTA BARBARA CA 93101



                  GRIFFIN, BENJAMIN TIMM
                  2578 LINWOOD AVE E
                  MAPLEWOOD MN 55119
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 30 of 72


                  GRUESS, BIRGIT
                  8359 PASSFIELD TURN
                  MAPLE GROVE MN 55311



                  GUDEN, CATHERINE
                  13658 EMBRY WAY
                  APPLE VALLEY MN 55124



                  GUPPY, NANCY
                  1909 10TH AVENUE W
                  #402
                  SEATTLE WA 98119



                  GUPTE, NICOLE
                  2604 1ST AVE NORTH
                  SEATTLE WA 98109



                  HADDAD, ROBERT
                  17401 E. POWERS DR
                  CENTENNIAL CO 80015



                  HAHN, AMY
                  3141 35TH AVE SOUTH
                  FLOOR 2
                  MINNEAPOLIS MN 55406



                  HALASKA, MORGAN
                  4331 PLEASANT AVE
                  MINNEAPOLIS MN 55403



                  HALE, MARIANNE
                  712 E DENNY WAY
                  APT 601
                  SEATTLE WA 98122



                  HANOVER INSURANCE GROUP
                  P O BOX 580045
                  CHARLOTTE NC 28258
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 31 of 72


                  HANSEN, KRISTINE
                  511 E. DOVER STREET
                  MILWAUKEE WI 53207



                  HARALDSON, LAURA L
                  974 DEMONT AVE
                  MAPLEWOOD MN 55109



                  HARMEYER, CLAIRE
                  4001 QUAIL PARK DRIVE
                  WEST DES MOINES IA 50265



                  HAYDEN, DANIELLE
                  21909 58TH AVE W
                  #D
                  MOUNTLAKE TERRACE WA 94043



                  HAYNES, ARIEL PIPER
                  9207 SHANNON LANE
                  CORCORAN MN 55340



                  HAYNES, CYD
                  9207 SHANNON LANE
                  CORCORAN MN 55340



                  HAYNES, REBECCA
                  9207 SHANNON LANE
                  CORCORAN MN 55340



                  HEAVY RESTAURANT GROUP.
                  120 LAKESIDE AVE
                  SUITE 300
                  SEATTLE WA 98122



                  HEB BLOOMS
                  646 S. MAIN AVENUE
                  SAN ANTONIO TX 78204
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 32 of 72


                  HEFFNER MANAGEMENT, INC.
                  80 VINE STREET
                  SUITE 203
                  SEATTLE WA 98121



                  HELM, LESLIE
                  2400 29TH AVE W
                  SEATTLE WA 98199



                  HENNINGSEN, TRACE
                  8950 W. OLYMPIC BLVD
                  SUITE 368
                  BEVERLY HILLS CA 90211



                  HERMAN, VALLI
                  2500 W SILVER LAKE DRIVE
                  LOS ANGELES CA 90039



                  HESS PRINT SOLUTIONS
                  3765 SUNNYBROOK ROAD
                  BRIMFIELD OH 44240



                  HILDEBRANDT, SHERRI
                  1622 BERKELEY AVE
                  ST PAUL MN 55105



                  HOGE, ANDREW
                  1728 SUMMIT AVENUE
                  APT F4
                  SEATTLE WA 98122



                  HOLDEN, RONALD
                  2600 2ND AVENUE
                  #309
                  SEATTLE WA 98121



                  HOLLYWOOD LIGHTS
                  7230 S. 227TH PLACE
                  KENT WA 98032
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 33 of 72


                  HOLLYWOOD LIGHTS, INC - PDX
                  5251 SE MCLOUGHLIN BLVD
                  PORTLAND OR 97202



                  HORAN, BRIANNA
                  240 W RIVERVIEW AVE.
                  APT. 1
                  PITTSBURGH PA 15202



                  HOVELSON, DOUGLAS R
                  3429 CEDAR AVE S
                  MINNEAPOLIS MN 55407



                  HUBBARD RADIO
                  3650 131ST AVE SE
                  #550
                  BELLEVUE WA 98006



                  HUGGINS, ELIZABETH
                  20373 TRAVELERS PL
                  BEND OR 97702



                  IGNITE KNOWLEGE MARKETING SOLUTIONS, INC
                  PO BOX 670671
                  DALLAS TX 75267-0761



                  ILIOS LIGHTING
                  4009 COMMERCIAL CENTER DR.
                  #650
                  AUSTIN TX 78744



                  IMAGINE! EXPRESS MINNEAPOLIS
                  2633 MINNEHAHA AVE
                  MINNEAPOLIS MN 55406



                  IMPACT MAILING OF MINNESOTA, INC.
                  4600 LYNDALE AVE N.
                  MINNEAPOLIS MN 55412
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 34 of 72


                  INTEGRATED CONSULTING SERVICES, LLC
                  4917 WEST 93RD STREET
                  BLOOMINGTON MN 55437



                  ISAY SUSAN
                  11680 RIVERVIEW ROAD
                  EDEN PRAIRIE MN 05347



                  ISHISAKA, NAOMI
                  7906 WOLCOTT AVE. S
                  SEATTLE WA 98118



                  JACKSON SHRUB SUPPLY, INC.
                  11505 VANOWEN STREET
                  NORTH HOLLYWOOD CA 91605



                  JACKSON, CHANTEL
                  1711 SOUTH 52ND STREET
                  TACOMA WA 98408



                  JAMES, SALLY
                  6047 27TH AVE NE
                  SEATTLE WA 98115



                  JANDER, BRADLEY
                  1507 DEER LEDGE TRAIL
                  CEDAR PARK TX 78613



                  JEFF JOHNSON PHOTOGRAPHY(SEKA, INC)
                  1144 16TH AVE SE
                  MINNEAPOLIS MN 55414



                  JESSICA OYANAGI PHOTOGRAPHY
                  2216 S 111TH PLACE
                  SEATTLE WA 98168
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 35 of 72


                  JOHN CURRY PHOTOGRAPHY.
                  5615 20TH AVE NE
                  SEATTLE WA 98105



                  JOHNSON, ANGELA
                  6933 WYNDHAM WAY
                  WOODBURY MN 55125



                  JONES, JEANNE LANG
                  7015 121ST AVE SE
                  NEWCASTLE WA 98056



                  JONES, KENDALL
                  6559 34TH AVE SW
                  SEATTLE WA 98126



                  JOURNAL GRAPHICS, INC.
                  2840 NW 35TH AVENUE
                  PORTLAND OR 97210



                  KABIRI, NIKA
                  16019 WAYNITA WAY
                  F-206
                  BOTHELL WA 98011



                  KADISH, JOANNA
                  13166 SE 26TH STREET
                  BELLEVUE WA 98005



                  KALINSKY, KRISTI LYNN
                  17164 67TH PLACE N
                  MAPLE GROVE MN 55311



                  KALMBACH, LEILA
                  405 E MONROE ST
                  AUSTIN TX 78704
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 36 of 72


                  KALMBACH, LEILA
                  405 E MONROE ST AUSTIN, TX 78704
                  405 E MONROE ST
                  AUSTIN TX 78704



                  KASTANAS, GEORGE
                  7755 B SAND POINT WAY NE
                  SEATTLE WA 98115



                  KAZANA, BECKY (LARSON)
                  PO BOX 574
                  HOLUALOA HI 96725



                  KEATON, NANCY
                  PO BOX 1001
                  CENTRALIA WA 98531



                  KEENAN, EMILY
                  6919 JAMES AVE S
                  RICHFIELD MN 55423



                  KELLER, MAURA
                  3615 ROSEWOOD LANE
                  PLYMOUTH MN 55442



                  KELLEY, LORI
                  7511 31ST AVE NE
                  SEATTLE WA 98115



                  KELLY, LESLIE
                  17934 23RD LANE NE
                  H-202
                  SHORELINE WA 98155



                  KENDRICK, JULIE
                  516 W MINNEHAHA PARKWAY
                  MINNEAPOLIS MN 55419
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 37 of 72


                  KENJAR, HARIS
                  4040 26TH AVE SW
                  #8
                  SEATTLE WA 98106



                  KENNA, LINDSAY
                  1716B BOYLSTONAVE
                  #2B
                  SEATTLE WA 98122



                  KENNEY, TERESA
                  106 WEST MONTFAIR BLVD
                  SPRING TX 77382



                  KEVIN DAVIS
                  1700 7TH AVENUE
                  SEATTLE WA 98101



                  KING, CAITLIN
                  11104 NE 116TH ST
                  KIRKLAND WA 98034



                  KING, DIANA
                  DIANA KING PHOTOGRAPHY
                  824 CRESCENT HILL RD
                  NASHVILLE TN 37206



                  KLEINHUIZEN, MONIQUE ELAINE
                  15840 JEFFREY AVENUE N
                  HUGO MN 55038



                  KLUETZ, MAYUMI
                  SEATTLE BALLOON DECORATION
                  7503 34TH AVE NE
                  SEATTLE WA 98115



                  KNAPPENBERGER, ALLEN
                  1445 WHISPERWOOD TRAIL
                  WHITE BEAR LAKE MN 55110
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 38 of 72


                  KNICKERBOCKER, KELLY
                  11747 BARTLETT AVE. NE
                  SEATTLE WA 98125



                  KNOWLEDGE MARKETING
                  3650 ANAPOLIS, LN N
                  SUITE 190
                  PLYMOUTH MN 55447



                  KOH, CHARLES
                  3480 WELLS AVE S
                  RENTON WA 98055



                  KOPIECKI, MADELINE
                  2102 25TH AVE S
                  MINNEAPOLIS MN 55406



                  KORVELL, JOHN
                  1729 MEDALLION LOOP NW
                  OLYMPIA WA 98502



                  KQMV-FM
                  3650 131ST AVE SE
                  SUITE 550
                  BELLEVUE WA 98006



                  KROUPODEROVA, DARIA
                  625 N 130TH ST
                  #102
                  SEATTLE WA 98133



                  KRWM-FM
                  3650 131ST AVE SE
                  SUITE 550
                  BELLEVUE WA 98006



                  L.A. MODELS, INC.
                  7700 SUNSET BOULEVARD
                  LOS ANGELES CA 90046
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 39 of 72


                  LAMPONE, JOSEPHINE
                  621 4TH ST N.E.
                  APT. 4
                  MINNEAPOLIS MN 55413



                  LANGLEY, CALLAN R.
                  419 E LORETTA PLACE
                  APT. 312
                  SEATTLE WA 98102



                  LARSON, ABBY
                  5315 AUDOBON AVE.
                  APT 104
                  INVER GROVE HEIGHTS MN 55077



                  LARSON, HEATHER
                  PO BOX 24303
                  FEDERAL WAY WA 98093



                  LARSON, JENNY
                  17235 72ND AVENUE NORTH
                  MAPLE GROVE MN 55311



                  LAUREN KRYSTI PHOTOGRAPHY
                  9995 WILDFLOWER DRIVE
                  EDEN PRAIRIE MN 55347



                  LEE STANFORD PHOTOGRAPHY, INC.
                  721 HARDING ST NE
                  MINNEAPOLIS MN 55413



                  LEELA CYD PHOTO
                  1353 SANTA ROSA AVE
                  SANTA BARBARA CA 93109



                  LEVITT, RACHEL
                  309 6TH ST SE
                  #201
                  MINNEAPOLIS MN 55414
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 40 of 72


                  LEVITT, SHELLY
                  1156 S. CRESCENT HEIGHTS BLVD.
                  LOS ANGELES CA 90035



                  LEWIS, BARBARA
                  16807 MISSION PARKWAY
                  UNIT 301
                  SPOKANE VALLEY WA 99216



                  LIGHTBOOTH, LLC
                  800 W. 8TH AVE
                  SUITE 114
                  DENVER CO 80204



                  LIM, NICO
                  13931 SHIREVA COURT
                  LAKE OSWEGO OR 97034



                  LIND, TREVA A.
                  9012 N. SIMPSON ROAD
                  NEWMAN LAKE WA 99025



                  LITTLE, CALLIE
                  418 E LORETTA PL
                  APT #312
                  SEATTLE WA 98102



                  LOHMANN, AMY
                  3141 35TH AVE. SOUTH
                  UPPER UNIT
                  MINNEAPOLIS MN 55406



                  LORIA, KEITH
                  3315 MILLER HEIGHTS ROAD
                  OAKTON VA 22124
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 41 of 72


                  LOVE LETTERS MN
                  MOLLY MCDOUGALL
                  509 8TH ST SE
                  MINNEAPOLIS MN 55414



                  LOWRY, TIFFANY
                  4701 SW ADMIRAL WAY
                  #225
                  SEATTLE WA 98116



                  LSC COMMUNICATIONS
                  ATTN: ALEC SWAN
                  4101 WINFIELD ROAD, 2ND FLOOR
                  WARRENVILLE IL 60555



                  LURIE LLP.
                  PO BOX 860465
                  MINNEAPOLIS MN 55486-0465



                  LVC
                  4200 WEST 76TH STREET
                  EDINA MN 55435



                  MADRONE, JULIANA E.
                  2228 N. FARRAGUT STREET
                  PORTLAND OR 97217



                  MAILFINANCE
                  DEPT 3682
                  PO BOX 123682
                  DALLAS TX 75312



                  MAKE UP THERAPY
                  11693 SAN VICENT BLVD
                  #600
                  LOS ANGELES CA 90049
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 42 of 72


                  MALLOY, KATHERINE
                  4840 NE 9TH AVE
                  PORTLAND OR 97211



                  MANG, LAUREN
                  2937 SW FAIRVIEW BLVD.
                  PORTLAND OR 09720



                  MARTIN, LESLIE
                  823 MONET COURT
                  MENDOTA HEIGHTS MN 55120



                  MARTIN, NIA
                  6525 CALIFORNIA AVE W
                  #309
                  SEATTLE WA 98136



                  MARTUCCI, BRIAN
                  427 RUSSELL AVE N
                  MINNEAPOLIS MN 55405



                  MARY'S PLACE
                  P.O. BOX 1711
                  SEATTLE WA 98111



                  MATLOW, JEANINE
                  29511 MEADOWRIDGE SOUTH
                  FARMINGTON HILLS MI 48334



                  MBM RESTAURANT GROUP LLC
                  5309 22ND AVENUE NW
                  SUITE A
                  SEATTLE WA 98107



                  MCADAMS GRAPHICS, INC
                  7200 SOUTH 1ST STREET
                  OAK CREEK WI 53154
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 43 of 72


                  MCCARTY, MEGAN
                  2739 DEAN PARKWAY
                  MINNEAPOLIS MN 55416



                  MCCLAIN, JANE
                  2725 KENTUCKY AVE N
                  CRYSTAL MN 55427



                  MCDUFFIE, CHRIS
                  CHRIS MCDUFFIE PHOTOGRAPHY
                  275 EAST 4TH STREET
                  ST PAUL MN 55101



                  MCGHEE, SAM
                  19907 E MICAVIEW DR
                  GREENACRES WA 99016



                  MCLAUGHLIN, JANET
                  5705 OLINGER ROAD
                  EDINA MN 55436



                  MCMANIS, JAMES
                  7210 KIMBERLY LANE N MAPLE GROVE MN 5531
                  MAPLE GROVE MN 55311



                  MCVAY, RYAN
                  2624 W PLYMOUTH
                  SEATTLE WA 98199



                  MEHOSH PHOTOGRAPHY
                  624 OLIVE STREET
                  SANTA BARBARA CA 93101



                  MEHTA, FEROZA
                  7021 SHANNON DRIVE
                  7021 SHANNON DRIVE
                  EDINA MN 55439
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 44 of 72


                  METRO SALES, INC.
                  1620 E 78TH ST.
                  MINNEAPOLIS MN 55423



                  MEYERSON, HILARY
                  6828 52ND AVENUE NE
                  SEATTLE WA 98115



                  MICHELLE WIEDELL, LLC
                  515 SOUTH 12TH STREET
                  #340
                  OMAHA NE 68102



                  MICHELLE'S PATISSERIE
                  12233 RR 620 N.
                  #114
                  AUSTIN TX 78750



                  MICKOOL, SHEILA
                  5402-C LAKE WASHINGTON BLVD. NE
                  KIRKLAND WA 98033



                  MILE HIGH STATION INC
                  2027 W COLFAX AVE
                  DENVER CO 80204



                  MILLER, BRIAN
                  275 W. ROY ST.
                  APT. 407
                  SEATTLE WA 98119



                  MILLER, LESLEE
                  100 3RD AVE S
                  #202
                  MINNEAPOLIS MN 55401



                  MILLER, RYAN
                  1625 SHORES BOULEVARD
                  ROCKWALL TX 75087
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 45 of 72


                  MINNEAPOLIS FINANCE DEPT.
                  ATTN: UTILITY DEPT.
                  P O BOX 77028
                  MINNEAPOLIS MN 55480



                  MINNEAPOLIS FINANCE DEPT.
                  LICENSES & CONSUMER SVC ATTN: FALSE ALAR
                  350 SOUTH 5TH STREET - ROOM 1
                  MINNEAPOLIS MN 55415



                  MIRABEL TECHNOLOGIES
                  ATTN: MAGAZINE MANAGER
                  1401 E BROWARD BLVD, SUITE #206
                  FORT LAUDERDALE FL 33301



                  MITCHELL, PAULETTE
                  7677 WOODVIEW COURT
                  EDINA MN 55439



                  MIZUTANI, DANE
                  2849 IRVING AVE S
                  #2
                  MINNEAPOLIS MN 55408



                  MODERN HEATING & AIR CONDITIONING INC
                  29123 NETWORK PLACE
                  CHICAGO IL 60673-1291



                  MOHAMUD, YASIN
                  4425 PARKLAWN COURT
                  APT 213
                  EDINA MN 55435



                  MONN, JUDY
                  890 LAKE SUSAN HILLS DRIVE
                  CHANHASSEN MN 55317
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 46 of 72


                  MONNONE, CAITLEN
                  18403 NW CHEMEKETA LN
                  APT. A
                  PORTLAND OR 97006



                  MORELLI, JESSICA
                  756 S. FAIRWAY LN
                  ANAHEIM HILLS CA 92807



                  MORGAN, LINDA
                  8646 NORTH MERCER WAY
                  MERCER ISLAND WA 98040



                  MUSE MODELS
                  1110 SW SALMON STREET
                  PORTLAND OR 97205



                  MUTUAL OF OMAHA
                  PAYMENT PROCESSING CENTER
                  PO BOX 2147
                  OMAHA NE 68103-2147



                  MYERS, CATLIN
                  1246 N HAYWORTH AVE #104 WEST HOLLYWOOD,
                  #104
                  WEST HOLLYWOOD CA 90046



                  NELSON ELECTRIC INC
                  7801 XYLON AVE N
                  SUITE 300
                  BROOKLYN PARK MN 55445



                  NEOFUNDS BY NEOPOST
                  P O BOX 6813
                  CAROL STREAM IL 60197
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 47 of 72


                  NEOPOST INC
                  DEPT 3689
                  PO BOX 123689
                  DALLAS TX 75312



                  NEWLAND, ERIK
                  5333 DREW AVE SOUTH
                  MINNEAPOLIS MN 55410



                  NEWMAN, MARGIE
                  144 MORTON STREET W
                  ST. PAUL MN 55107



                  NIMS, CYNTHIA
                  3731 SW ROSE ST
                  SEATTLE WA 98126



                  NORTH LOOP WINE AND SPIRITS
                  218 WASHINGTON AVE N
                  MINNEAPOLIS MN 55401



                  NORTHRUP, JANNA
                  5221 WOODDALE AVENUE
                  EDINA MN 55424



                  NORTHWEST HARVEST
                  ATTN: EVENTS DEPT. - MADELYNE GODLEY
                  PO BOX 12272
                  SEATTLE WA 98102



                  NOURY, CAROLEE A.
                  13322 KEATING STREET
                  ROCKVILLE MD 20853



                  O LEARY, SHANNON
                  3910 WHITMAN AVE N
                  APT. #8
                  SEATTLE WA 98103
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 48 of 72


                  O'CONNELL, NICK
                  201 NEWELL STREET
                  SEATTLE WA 98109



                  O'CONNELL, ROBERT
                  2120 PLEASANT AVE #207
                  #207
                  MINNEAPOLIS MN 55404



                  OGLETREE, KELSEY
                  3709 N ASHLAND AVE
                  UNIT 2N
                  CHICAGO IL 60613



                  OLSON, KATHRYN JANELLE
                  1706 WEST 90TH ST
                  BLOOMINGTON MN 55431



                  OMNI HOTELS & RESORTS DOWNTOWN AUSTIN
                  700 SAN JACINTO
                  AUSTIN TX 78701



                  ON TIME DELIVERY SERVICE
                  P O BOX 860590
                  MINNEAPOLIS MN 55486



                  ONE WORLD THEATRE
                  7701 BEE CAVES RD
                  AUSTIN TX 78746



                  ONETIME-BRYSON, NATALIE
                  PO BOX 2000
                  SILVERDALE WA 98383



                  ONETIME-BUSH, ALAN
                  4135 PARVA AVE
                  LOS ANGELES CA 90027
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 49 of 72


                  ONETIME-CINDI CLEVELAND
                  114 2ND AVE S
                  APT 203
                  EDMONDS WA 98020



                  ONETIME-FORE, CANDICE
                  14606 224TH ST. E
                  GRAHAM WA 98338



                  ONETIME-JAN LIVINGSTON
                  2911 2ND AVE
                  #1115
                  SEATTLE WA 98121



                  ONETIME-LANPHEAR, MONIQUE
                  6109 TILDEN STREET
                  FORT COLLINS CO 80528



                  ONETIME-LAUREN BARNHART
                  558 CENTRAL WAY
                  APT 311
                  KIRKLAND WA 98033



                  ONETIME-MCHUGH, CAROL
                  8767 SW ILLAHEE COURT
                  UNIT 605
                  WILSONVILLE OR 97070



                  ONETIME-RIDEN, KATHRYN
                  935 CAMINO CABALLO
                  NIPOMO CA 93444



                  ONETIME-VERIS LAW GROUP
                  1809 7TH AVE
                  SUITE 1400
                  SEATTLE WA 98101
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 50 of 72


                  ONETIME-WALKER, MELANIE
                  315 W GALER
                  #105
                  SEATTLE WA 98119



                  OPDAHL, COURTNEY
                  47 S. DEEP LAKE ROAD
                  NORTH OAKS MN 55127



                  OPTUM HSA EMPLOYEE SERVICES
                  2525 LAKE PARK BLVD
                  WEST VALLEY CITY UT 84128



                  OWENS, LEE ANN
                  3316 WEST 60TH STREET
                  EDINA MN 55410



                  OWENS, MATT
                  13522 BEVERLY PARK ROAD
                  UNIT B
                  MUKILTEO WA 98275



                  PACIFIC OFFICE AUTOMATION
                  P O BOX 030310
                  LOS ANGELES CA 90030-0310



                  PAETZKE, JESSICA
                  1834R N HUMBOLDT AVE
                  MILWAUKEE WI 53202



                  PAGE BEAUTY
                  P O BOX 885
                  VENICE CA 90294



                  PAGESUITE, INC
                  P.O. BOX 780950
                  PHILADELPHIA PA 19178-0950
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 51 of 72


                  PARTY PLACE
                  3721 NW FRONT AVE
                  PORTLAND OR 97210



                  PECAN SPRINGS RANCH
                  10601 DERECHO DRIVE
                  AUSTIN TX 78737



                  PEDERSEN'S EVENTS RENTALS
                  4500 4TH AVE SOUTH
                  SEATTLE WA 98134



                  PEHA, JAMIE M
                  PEHA PROMOTIONS, LLC
                  8406 NE 153RD STREET
                  KENMORE WA 98028



                  PELCZARSKI, JENNIFER A
                  2098 MARSHALL AVE
                  ST. PAUL MN 55104



                  PENDLETON, MARGARET
                  8203 GALWAY ROAD
                  WOODBURY MN 55125



                  PERRY, JULIEN
                  1752 NW MARKET ST
                  #918
                  SEATTLE WA 98107



                  PERRY, LINDSAY
                  18211 INDIAN CREEK DRIVE
                  LAKE OSWEGO OR 97035



                  PERRY, STACI
                  1614 130TH STREET
                  VERDI MN 56164
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 52 of 72


                  PETERS, ALEXA
                  901 24TH AVE S
                  SEATTLE WA 98144



                  PETERS, JENNY
                  8707 FALMOUTH AVENUE
                  UNIT 211
                  PLAYA DEL REY CA 90293



                  PETERSON, ERIC
                  2422 S. BANNOCK ST
                  DENVER CO 80223



                  PETERSON, LIZ
                  5648 22ND AVENUE SOUTH
                  MINNEAPOLIS MN 55417



                  PHELPS, TYLER
                  2001 36TH AVE NE
                  MINNEAPOLIS MN 55418



                  PHILLIPS, MICHELE
                  15129 GLEN OAK STREET
                  MINNETONKA MN 55345



                  PHINNEY NEIGHBORHOOD ASSOCIATION
                  6532 PHINNEY AVE N
                  SEATTLE WA 98103



                  PHOTOGENICS MEDIA LLC
                  3103A S LA CIENEGA BLVD
                  LOS ANGELES CA 90016



                  PHOTON
                  1260 NW NAITO PKWAY
                  #701
                  PORTLAND OR 97209
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 53 of 72


                  PIERSON, CAROLYN
                  6032 WASHBURN AVE S.
                  MINNEAPOLIS MN 55410



                  PINTO, JENNIFER
                  8246 15TH AVE NE
                  SEATTLE WA 98115



                  PITTERLE, JENNIFER
                  7033 SUSSEX LANE
                  SHAKOPEE MN 55379



                  PLETT, RYAN
                  210 THOMPSON ST.
                  #3CS
                  NEW YORK NY 10012



                  PONS, ANDREA
                  519 WEST ROY ST
                  #216
                  SEATTLE WA 09811-9323



                  POPP TELECOM INC
                  620 MENDELSSOHN AVE N
                  SUITE 101
                  GOLDEN VALLEY MN 55427



                  PR NEWSWIRE
                  PO BOX 5897
                  NEW YORK NY 10087



                  PRESSTIGE MEDIA, INC
                  P O BOX 1807
                  LA CENTER WA 98629



                  PSAV
                  C/O FAIRMONT OLYMPIC HOTEL
                  411 UNIVERSITY STREET
                  SEATTLE WA 98101
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 54 of 72


                  PSAV
                  C/O GRADUTE MINNEAPOLIS
                  615 WASHINGTON AVE SE
                  MINNEAPOLIS MN 55414



                  PUBLIC HEALTH -SEATTLE & KING COUNTY
                  401 FIFTH AVE SUITE 1100
                  SEATTLE WA 98104



                  PUBLICATION PRINTERS CORP
                  2001 S PLATTE RIVER DRIVE
                  DENVER CO 80223



                  QUAD/GRAPHICS PRINTING CORP
                  ATTN: JENNY SELKE-CREDIT DEPT
                  N61 W23044 HARRY'S WAY
                  SUSSEX WI 53089



                  RADTKE, ELI
                  1471 SHANNON DRIVE
                  WOODBURY MN 55125



                  RAMIREZ, DANIEL
                  3912 AUSTIN AVE
                  WACO TX 76710



                  RANGEL, RAYMOND
                  7465 HOLLISTER AVE
                  #443
                  GOLETA CA 93117



                  RANSOHOFF, NANCY
                  3748 LINCOLN ROAD
                  SANTA BARBARA CA 93110



                  RATHBUN, A.J.
                  7751 23RD AVE NW
                  SEATTLE WA 98117
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 55 of 72


                  RCMA
                  7702 WOODLAND DRIVE
                  SUITE 120
                  INDIANAPOLIS MN 46278



                  READY LANDSCAPING, INC
                  14128 NEBULA ST NE
                  CIRCLE PINES MN 55014



                  RECOLOGY CLEANSCAPES
                  P O BOX 34260
                  SEATTLE WA 98124



                  REDDAWAY
                  26401 NETWORK PLACE
                  CHICAGO IL 60673



                  REEDY HATHAWAY, ALLYSON
                  1648 HEMLOCK WAY
                  BROOMFIELD CO 80020



                  REID SIMONS, CHERYL
                  1506 23RD AVE.
                  MILTON WA 98354



                  REIGH, COURTNEY
                  440 BAY STREET
                  ST. PAUL MN 55102



                  RELISH CATERING & EVENTS
                  7860 WEST 16TH AVE
                  LAKEWOOD CO 80214



                  RENAISSANCE AUSTIN HOTEL
                  9721 ARBORETUM BOULEVARD
                  AUSTIN TX 78759
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 56 of 72


                  REUNION RANCH
                  850 COUNTY ROAD 255
                  GEORGETOWN TX 78628



                  RICE, CLIFF
                  7239 48TH WAY NW
                  OLYMPIA WA 98502



                  RIOS, ALESSANDRO
                  7054 11TH AVE NW
                  SEATTLE WA 98117



                  RITCHIE, SIMONE
                  11005 45TH AVE N
                  PLYMOUTH MN 55442



                  ROBINSON, ANGELA
                  ANGELA CICCU PHOTOGRAPHY
                  1461 HIDDEN CREEK CIRCLE DR NE #D
                  GRAND RAPIDS MI 49505



                  ROOFOPTIONS, LLC
                  5712 WEATHERSTONE WAY
                  JOHNSBURG IL 60051



                  ROYCE'S PROP SHOP, INC
                  5406 N ALBINA AVE
                  PORTLAND OR 97217



                  ROYLE PRINTING CO(INC.)
                  ATTN: JILL MOEDE
                  745 S BIRD STREET
                  SUN PRAIRIE WI 53590



                  RUNNING AWARDS AND APPAREL
                  3935 COMMERCE DRIVE
                  ST. CHARLES IL 60174
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 57 of 72


                  RUSCH, MARTIN
                  2413 NORWALK AVE
                  LOS ANGELES CA 90041



                  RUSSELL, KRISTEN
                  7631 SE 29TH STREET
                  MERCER ISLAND WA 98040



                  SAGLIE, GABE
                  2046 LINDENGROVE ST
                  WESTLAKE VILLAGE CA 91316



                  SALAZAR, ALICIA
                  2308 HOLLOWBROOK LANE
                  CONROE TX 77384



                  SASHA MODELS, INC
                  18916 HOWE STREET
                  OHAMA NE 68130



                  SASKIA POTTER
                  5228 240 ST SW MOUNTLAKE
                  MOUNTLAKE TERRACE WA 98043



                  SAUER, LAUREN
                  3981 TROTTER COURT
                  EAGAN MN 55123



                  SAVOR...MCCAW HALL
                  305 HARRISON STREET
                  SEATTLE WA 98109



                  SCHEER, RODDY
                  1729 NE 56TH ST
                  SEATTLE WA 98105
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 58 of 72


                  SCHER, STEVE
                  6244 27TH AVENUE NE
                  SEATTLE WA 98115



                  SCHUGAR, LAUREN
                  225 23RD AVE. E
                  SEATTLE WA 98112



                  SCIORTINO, MAGGIE
                  2216 HARRIET AVE
                  #104
                  MINNEAPOLS MN 55405



                  SCOTT, ALEXANDRA
                  420E 66TH ST
                  #5E
                  NEW YORK NY 10065



                  SCOUT, LLC
                  5775 WAYZATA BLVD
                  SUITE 700
                  ST LOUISPARK MN 55416



                  SEATTLE CENTER
                  KATHERINE NYBORG EVENT SALES
                  305 HARRISON STREET
                  SEATTLE WA 98109



                  SEATTLE MODELS GUILD LLC
                  1264 EAST LAKE AVE E.
                  SEATTLE WA 98102



                  SEATTLE PARKS & RECREATION, NONPROF CORP
                  ATTN: EVENT MANAGEMENT
                  7201 E GREEN LAKE DRIVE N
                  SEATTLE WA 98115
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 59 of 72


                  SEDGWICK, HANA-LEE
                  602 DE LA VISTA AVE
                  SANTA BARBARA CA 93103



                  SELL, WENDY THIES
                  1113 TARPON CT
                  ORCUTT CA 93455



                  SEMION, BILL
                  41629 LARIMORE
                  CANTON MI 48187



                  SERSLAND, MELISSA
                  1646 RIVER ST.
                  #715
                  DES PLAINES IL 60016



                  SEVERSON, JULIE JO
                  14600 13TH PLACE N
                  PLYMOUTH MN 55447



                  SEWARD, ELIZABETH
                  5467 SE PARK STREET
                  MILWAUKIE OR 97222



                  SHAMDEEN, SHAIMA
                  232 ELISE LANE
                  PACIFIC WA 98047



                  SHAPCO PRINTING, INC.
                  1109 ZANE AVE N
                  MINNEAPOLIS MN 55442



                  SHARELL KATELYNN ARTISTRY
                  1507 WESTERN AVE
                  #102
                  SEATTLE WA 98101
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 60 of 72


                  SHAWN, TRACY
                  315 MEIGS ROAD
                  SUITE A-373
                  SANTA BARBARA CA 93109



                  SHAYAN, YASHAR
                  6310 PHINNEY AVE N
                  UNIT 2
                  SEATTLE WA 98103



                  SHELDON ART MUSEUM
                  ATTN: AR-SHELDON
                  12TH AND R STREETS
                  LINCOLN NE 68588-0300



                  SHEPPHIRD, ANN
                  2618 28TH STREET
                  #4
                  SANTA MONICA CA 90405



                  SHOBE, NANCY
                  P O BOX 40500
                  SANTA BARBARA CA 93140



                  SHULTIS, ALYSSA
                  5205 ABBOTT AVE SOUTH
                  MINNEAPOLIS MN 55410



                  SIGNS OF SEATTLE
                  6263 ELLIS AVE SOUTH
                  SEATTLE WA 98108



                  SIMONSON, ASHLEY
                  6158 169TH ST W
                  FARMINGTON MN 55024



                  SKAHAN, KELLY
                  2111 THORNDYKE AVE W
                  SEATTLE WA 98199
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 61 of 72


                  SLAUGHTER, SHELBY
                  2356B FRANKLIN AVE E
                  SEATTLE WA 98102



                  SMITH, PAIGE
                  4020 AURORA AVE N
                  SEATTLE WA 98103



                  SNAP BAR, LLC
                  P O BOX 385
                  WAUNA WA 98395



                  SONIQ TRANSPORTATION
                  21820 76TH AVE S
                  KENT WA 98032



                  SP PLUS
                  50 S. 6TH STREET
                  SUITE #1320
                  MINNEAPOLIS MN 55402



                  SPRINKLES & CONFETTI
                  5115 EXCELSIOR BLVD
                  #325
                  ST. LOUIS PARK MN 55416



                  STAFF PRO
                  15272 JASON CIRCLE
                  HUNTINGTON BEACH CA 92649



                  STANG, JOHN
                  4522 BROOKLYN AVE NE
                  #314
                  SEATTLE WA 98105



                  STAPLES ADVANTAGE-SEATTLE
                  PO BOX 660409
                  DALLAS TX 75266-0409
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 62 of 72


                  STAT RESPONSE
                  1212 CASCADE COURT
                  SULTON WA 98294



                  STEIG, SHELLY
                  11348 PANORAMA COURT
                  PARKER CO 80138



                  STEIN, DIANA
                  5875 PAINTER ROAD
                  MINNETRISTA MN 55364



                  STEPHANIE FUNK PHOTOGRAPHY
                  2030 SW ROXBURY AVE
                  PORTLAND OR 97225



                  STEWART, KIMBERLY LORD
                  3956 DA VINCI DRIVE
                  LONGMONT CO 80503



                  STEWART-HESTER, RENEE
                  2199 BOULDER ROAD
                  CHANHASSEN MN 55317



                  STIRISTA, LLC
                  16414 SAN PEDRO AVENUE
                  SUITE 150
                  SAN ANTONIO TX 78232



                  STOECKERT, ANTHONY
                  12 POPLAR AVENUE
                  BORDENTOWN NJ 08505



                  STOJNIC, NIKI
                  3645 44TH AVE SW
                  SEATTLE WA 98116
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 63 of 72


                  STOUT, RUSSELL EUGENE
                  PO BOX 24169
                  SEATTLE WA 98124



                  STRANGER, THE
                  ATTN: ACCOUNTING
                  1535 11TH AVE - 3RD FLOOR
                  SEATTLE WA 98122



                  STRATEGIC MEDIA, LLC
                  PO BOX 251-H
                  SCARSDALE NY 10583



                  STREGARE CHEESECAKE CO.
                  178 E. CLEARVIEW CEMETARY RD
                  BASTROP TX 78602



                  STUART LANE
                  1531 14TH AVENUE
                  SEATTLE WA 98122



                  STUCKRATH, TRACY
                  606 TABERNA CIRCLE
                  606 TABERNA CIRCLE
                  NEW BERN NC 28562



                  STUDIO PLUS SOFTWARE LLC
                  2070 RIVER REACH DRIVE
                  #77
                  NAPLES FL 34104



                  SUBCO
                  653 W. FALLBROOK AVENUE
                  SUITE 101
                  FRESNO CA 93711



                  SUDAK, STUART
                  1443 SOPHIA DRIVE
                  CHASKA MN 55318
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 64 of 72


                  SUSSMAN, SCOTT
                  15 TEAK LANE
                  PRINCETON NJ 08540



                  SWANSON, CAITLIN
                  9950 CONRAD AVENUE
                  INVER GROVE HEIGHTS MN 55076



                  SWANSON, JEN
                  4215 SW EDMUNDS ST
                  #209
                  SEATTLE WA 98116



                  SWINARSKI, CLAIRE
                  1282 BALMORAL COURT
                  BROOKFIELD WI 53005



                  SWOYER, MEGAN
                  2865 WATERLOO DRIVE
                  TROY MI 48084



                  TAGBOARD, INC
                  8201 164TH AVE NE
                  SUITE 105
                  REDMOND WA 98052



                  TARALA, KASSIDY
                  2508 DELAWARE ST. SE
                  #461A
                  MINNEAPOLIS MN 55414



                  TAYLOR SHELLFISH FARMS
                  ATTN: AHI MCSWEENEY
                  130 SE LYNCH ROAD
                  SHELTON WA 98584



                  TEGRA STONE NUESS
                  1011 N 41ST STREET
                  SEATTLE WA 98103
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 65 of 72


                  TEMKIN, DANIEL
                  BLOCK 41
                  PO BOX 249
                  MEDINA WA 98039



                  TEXAS FEDERATION OF WOMENS CLUB
                  2312 SAN GABRIEL ST.
                  AUSTIN TX 78705



                  THE CENTOFANTE GROUP, INC.
                  P O BOX 584
                  564 SECOND STREET
                  LAKE OSWEGO OR 97034



                  THE HARTFORD CORPORATION
                  PO BOX 660916
                  DALLAS TX 75266-0916



                  THE LAW OFFICES OF ALEX W. CRAIGIE
                  12100 WILSHIRE BOULEVARD
                  SUITE 800
                  LOS ANGELES CA 90025



                  THOMPSON SEATTLE
                  ATTN: SERENA MCCABE
                  110 STEWART ST
                  SEATTLE WA 98101



                  THOMSON, JESSICA
                  7507 1ST AVE NW
                  SEATTLE WA 98117



                  THRIVEPASS
                  PO BOX 220
                  MINNEAPOLIS MN 55440-0220



                  TOPINKA, EMILY
                  1852 STANFORD AVENUE
                  ST. PAUL MN 55105
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 66 of 72


                  TREVICK, BRITTANY
                  1816 W. RICE ST.
                  APT. 2F
                  CHICAGO IL 60622



                  TRIUMPH EXPO & EVENTS INC
                  12614 INTERURBAN AVE SO
                  SEATTLE WA 98168



                  TROPHIES 2 GO
                  933 THOMAS AVE. SW
                  RENTON WA 98057



                  TRUMP, DONNA
                  100 3RD AVENUE S.
                  #2802
                  MINNEAPOLIS MN 55401



                  TRUZZI, GIANNI
                  5532 34TH AVE NE
                  SEATTLE WA 98105



                  TRYSK PRINTING SOLUTIONS LLC
                  2201 3RD AVE
                  #2704
                  SEATTLE WA 98121



                  ULRICHOVA, LENKA
                  2109 WASHINGTON AVE
                  SANTA MONICA CA 90403



                  US POSTAL SERVICE-GENERIC
                  ATTN: POSTMASTER
                  350 CENTRAL AVENUE
                  LONG PRAIRIE MN 56347
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 67 of 72


                  USADATA
                  875 THIRD AVE
                  SUITE 6A
                  NEW YORK NY 10022



                  VALERIE MILLER EVENTS
                  4005 KAYWOOD CT.
                  SUITE 100
                  LAKEWAY TX 78738



                  VAN ARSDEL, MARY
                  5051 50TH AVE. NE
                  #10
                  SEATTLE WA 98105



                  VERITAE GROUP, LLC
                  1650 WEST END BLVD
                  SUITE 100
                  ST. LOUIS PARK MN 55416



                  VERIZON
                  PO BOX 9688
                  MISSION HILLS CA 91346-9688



                  VICORY, JOHN
                  5520 108TH AVE NE
                  KIRKLAND WA 98033



                  VIKTOR'S SERVICES
                  521 4TH ST. NE
                  MINNEAPOLIS MN 55413



                  VILLA CATALANA CELLARS
                  11900 S CRITESER RD
                  OREGON CITY OR 97045



                  VINEYARD AT FLORENCE
                  111 VIA FRANCESCO
                  FLORENCE TX 76527
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 68 of 72


                  VINTAGE VILLAS HOTEL & EVENTS
                  4209 ECK LANE
                  AUSTIN TX 78734



                  VIRGIN, BILL
                  15642 129TH COURT SE
                  RENTON WA 98058



                  VISIT BASTROP
                  1408 B CHESTNUT ST.
                  BASTROP TX 78608



                  VOIGT MOTORCOACH TRAVEL, INC
                  P.O. BOX 1
                  ST. CLOUD MN 56302



                  WAGENER, HANNAH
                  4520 W 44TH ST
                  EDINA MN 55424



                  WAGNER, AMANDA
                  7425 GLEASON ROAD
                  EDINA MN 55439



                  WALKER, RICHARD
                  P.O. BOX 301
                  ANACORTES WA 98221



                  WALTERS RECYCLING & REFUSE
                  2830 101ST AVE NE
                  BLAINE MN 55449-5705



                  WANG, MAN
                  9604 8TH AVE NE
                  SEATTLE WA 98115
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 69 of 72


                  WASHINGTON DEPT OF REVENUE
                  PO BOX 47464
                  OLYMPIA WA 98504-7464



                  WATANABE, MARK H.
                  8509 142ND AVE NE
                  REDMOND WA 98052



                  WATTS, ANDREA
                  72 TORNQUIST RD
                  MCCLEARY WA 98557



                  WAVEFORM EVENTS LLC
                  5862 BOLSA AVE
                  #106
                  HUNTINGTON BEACH CA 92649



                  WEGNER, AMANDA
                  6120 CREAMERY CT
                  MCFARLAND WI 53558



                  WEIGLE, KRISTEN BANSEN
                  4742 MASON AVE NE
                  ST. MICHAEL MN 55376



                  WERNI, JOSEPHINE
                  3001 LINCOLN ST NE
                  MINNEAPOLIS MN 55418



                  WHITE BEAR AREA CHAMBER OF COMMERCE
                  4751 HIGHWAY 61
                  WHITE BEAR LAKE MN 55110



                  WI, NATALIE
                  C/O ALLURE WEST STUDIOS
                  105 PROVIDENCE AVE
                  DOYLESTOWN PA 18901
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 70 of 72


                  WIBLE, SCOTT
                  1201 139TH STREET W
                  BURNSVILLE MN 55337



                  WILLIAM CLARK PHOTOGRAPHY
                  3153 BLOOMINGTON AVE
                  MINNEAPOLIS MN 55407



                  WITKAMP, KC
                  16969 ROBINS NEST WAY
                  #3
                  SAN DIEGO CA 92127



                  WOLFGANG PUCK CATERING - SEA
                  ATTN: SANDRA PETERSON
                  325 5TH AVE N
                  SEATTLE WA 98109



                  WOODMAN, KATE
                  3610 EENA ROAD LAKE
                  LAKE OSWEGO OR 97034



                  WURN, DIANA
                  2735 57TH AVE SW
                  SEATTLE WA 98116



                  XCEL ENERGY, INC.
                  PO BOX 9477
                  MINNEAPOLIS MN 55484-9477



                  XEROX CAPITAL SERVICES, LLC
                  PO BOX 802555
                  CHICAGO IL 60680-2555



                  YADEGARAN BRODIE, JESSICA
                  1132 WILLOW VILLAGE SQUARE
                  SAN JOSE CA 95125
Case 19-43029   Doc 1   Filed 10/07/19 Entered 10/07/19 14:17:13   Desc Main
                         Document     Page 71 of 72


                  YATCHISIN, GEORGE
                  1509 MOUNTAIN AVE
                  SANTA BARBARA CA 93101



                  YIAPAN, BRIO
                  BRIO PHOTOGRAPHY
                  4609 1/2 HARMON AVE
                  AUSTIN TX 78751



                  ZERULL, JULIA
                  5013 PARK TERRACE
                  EDINA MN 55436



                  ZIMMETH, KHRISTI
                  1000 DEVONSHIRE ROAD
                  GROSSE POINTE PARK MI 48230



                  ZITARELLI, PAUL
                  14521 MADISON AVE NE
                  BAINBRIDGE ISLAND WA 98110
                 Case 19-43029                    Doc 1          Filed 10/07/19 Entered 10/07/19 14:17:13               Desc Main   10/07/19 2:14PM
                                                                  Document     Page 72 of 72



                                                               United States Bankruptcy Court
                                                                       District of Minnesota
 In re      Tiger Oak Media, Incorporated                                                               Case No.
                                                                                 Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Tiger Oak Media, Incorporated in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 7, 2019                                                     /s/ Steven B. Nosek
 Date                                                                Steven B. Nosek 79960
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Tiger Oak Media, Incorporated
                                                                     Steven B. Nosek, P.A.
                                                                     Attorney at Law
                                                                     2855 Anthony Lane S, #201
                                                                     St. Anthony, MN 55418
                                                                     612-335-9171 Fax:612-789-2109
                                                                     snosek@noseklawfirm.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
